Order entered June 13, 2013




                                               In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                         No. 05-13-00634-CV

                                     TODD PRUETT, Appellant

                                                 V.

                                MICHAEL PITTMAN, M.D., Appellee

                           On Appeal from the 193rd Judicial District Court
                                        Dallas County, Texas
                                Trial Court Cause No. DC-12-07463

                                              ORDER
        Before the Court is appellant’s June 10, 2013 motion for an extension of time to file a

brief. Although this Court’s case management system shows that appellant’s brief was due on

June 11, 2013, that deadline was based on the incorrect filing of the reporter’s record in this

appeal. The record should have been filed under appellant’s other appeal, cause number 05-13-

00378-CV styled Todd Pruett v. Mark Stolz, et al.

        We DIRECT the Clerk of this Court to transfer the reporter’s record filed in this cause

number to cause number 05-13-00378-CV.

        The reporter’s record has not been filed in this case. For this reason, appellant’s briefing

deadline has not been set. Accordingly, we DENY as moot appellant’s motion for an extension

of time to file a brief.
        Appellant filed an affidavit of indigence in the trial court. No contest to the affidavit was

filed. Accordingly, appellant is allowed to proceed without prepayment of costs.

        On the Court’s own motion, we ORDER Stephanie Moses, Official Court Reporter for

the 193rd Judicial District Court of Dallas County, Texas, to file, WITHIN TWENTY DAYS

OF THE DATE OF THIS ORDER, either: (1) the reporter’s record of the January 22, 2013

hearing; or (2) written verification that appellant has not requested the record.         We notify

appellant that if we receive verification of no request, we will submit the appeal without the

reporter’s record. See TEX. R. APP. P. 37.3(c).

        In his motion, appellant further states that he needs the reporter’s record from the hearing

held on September 13, 2012 in a criminal case filed in the 265th Judicial District Court. It does

not appear that the record from the proceedings in the criminal case in the 265th Judicial District

Court was made part of the record in the civil proceedings on appeal in this case. Accordingly,

to the extent appellant requests that this Court order the court reporter in the 265th Judicial

District Court to file the reporter’s record from that hearing, such request is DENIED. See TEX.

R. APP. P. 34.6(a).

        We DIRECT the Clerk of this Court to send a copy of this order by electronic

transmission to Stephanie Moses and counsel for appellee and to send a copy of this order by

first-class mail to appellant.




                                                      /s/     CAROLYN WRIGHT
                                                              CHIEF JUSTICE